                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,                           ) Criminal No.: 3:18-cr-379-MOC-DCK
                                                    )
                                     Plaintiff,     )
               v.                                   )     ORDER TO SEAL
                                                    )
WINSTON MEDLEY,                                     )
                                                    )
                              Defendant.            )
________________________________________            )

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 36) filed November 12, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s medical records, filed as Exhibit A in support of the

Government’s response in opposition to Defendant’s motion to reduce his sentence, contain

sensitive and private information that is inappropriate for public access.      Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

36) is GRANTED, and Defendant’s medical records (Document No. 35) are sealed until further

Order of this Court.

       SO ORDERED.


                                       Signed: November 12, 2020




      Case 3:18-cr-00379-MOC-DCK Document 37 Filed 11/13/20 Page 1 of 1
